Citation Nr: 0303507	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-14 402	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left upper 
back.

2.	Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

3.	Entitlement to an effective date earlier than May 7, 
2001, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1944 to June 1946.  His awards and 
decorations included the Combat Infantryman Badge and Purple 
Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in October 2001 and March 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the left upper back are manifested 
primarily by complaints of pain; a retained foreign body; 
weakness; a slightly depressed scar with a rough texture; 
minor keloid formation; and minor disfigurement.

2.  The veteran's service-connected PTSD is manifested 
primarily by

3.  The veteran's initial claim for entitlement to service 
connection for PTSD was received by the RO on May 7, 2001.

4.  In October 2001, the RO granted entitlement to service 
connection for PTSD, effective May 7, 2001.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left upper back 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40 - 4.42, 4.71a, Diagnostic Code (DC) 5304 
(2002).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.130, DC 9411 (2002).

3.  The criteria for an effective date prior to May 7, 2001, 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(a)-(b)(2)(i) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In February 2001, the veteran's representative acknowledged 
the enactment of the VCAA and requested that the RO identify 
the types of evidence that would help to substantiate the 
veteran's claims.  The representative also requested that the 
veteran be notified of any additional information necessary 
to obtain relevant private or federal records.  By virtue of 
information sent to the veteran in the Statement of the Case 
(SOC); the Supplemental Statement of the Case (SSOC); and in 
a letter, dated in April 2001, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claims of entitlement to increased ratings 
for the service connected left upper back disability and PTSD 
and the claim of entitlement to an effective date earlier 
than May 7, 2001, for service connection for PTSD.  In fact, 
the SSOC contained the text of 38 C.F.R. § 3.159, the 
enabling regulation associated with the enactment of the 
VCAA.  In any case, the totality of the information provided 
to the veteran informed him of what evidence and information 
VA would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in April 
2001, the RO requested that the veteran identify any private 
health care providers who had treated him for his service-
connected residuals of a shell fragment wound of the left 
upper back.  

Evidence received in association with the veteran's claims, 
includes information from hospital admission cards created by 
the Department of the Army, Office of the Surgeon General 
(SGO records); VA outpatient records, reflecting treatment 
from September 2000 to February 2002; private medical reports 
from Affiliates in Psychology, dated in April 2001 and 
December 2002; and a private medical report from J.A.W., 
M.D., dated in December 2001.  Indeed, it appears that all 
relevant evidence has been received and associated with the 
claims folder.  In this regard, it should be noted that the 
veteran has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
any of the issues on appeal.  

The RO also had the veteran examined by the VA in May 2001 to 
determine the nature and extent of his service-connected left 
shoulder disability.  The report of that examination has been 
associated with the claims folder.  The RO has attempted to 
schedule the veteran for a VA examination to determine the 
extent of his service-connected PTSD.  In May and June 2001, 
the veteran's representative stated that the veteran had 
submitted reports of private psychological examinations which 
were sufficient for rating purposes and that attempts to 
schedule a VA examination for rating purposes were with legal 
merit.  The RO did not contest those assertions and rated the 
veteran based on the evidence of record.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (VA Form 9, received in September 2002).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  

II.  The Left Shoulder

A.  The Facts

SGO records show that in March 1945, the veteran was admitted 
to the hospital after sustaining a penetrating shell fragment 
wound of the abdomen, abdominal wall, and pelvis, as well as 
the back generally.  Delayed closure of the wounds was 
accomplished.  The veteran also received a shell fragment 
wound of the scapular region.  Penicillin therapy was 
administered.  There was no artery or nerve involvement in 
either case.  After approximately 2 months of 
hospitalization, the veteran was discharged to duty.

In March 1993, the veteran was hospitalized by the VA, 
primarily for the treatment of left maxillary sinusitis.  The 
history of his shell fragment wounds in service was noted.  
Chest X-rays showed a metallic foreign body lying posteriorly 
on the left.  

During a VA general medical examination in April 1993, the 
veteran reported that in service, he had received a shrapnel 
injury of the left upper back.  He stated that thereafter, 
shrapnel fragments would rise to the surface of his skin and 
he would remove them.  He noted that no such fragments had 
surfaced for the last 20 to 25 years.  During the 
examination, there was some minor decreased motion of the 
left shoulder.  There was a scar, measuring 2 cm by 2 cm, on 
the left upper back.  The scar was slightly depressed and 
non-tender.  X-rays of the left shoulder were reportedly 
negative.  Following the general medical examination, the 
relevant diagnoses were remote history of a shrapnel wound of 
the left upper back and degenerative joint disease, left 
shoulder.

During a VA muscle examination in April 1993, it was noted 
that there was minimal tissue loss underlying the scar on the 
veteran's left upper back.  The examiner stated that no 
adhesions were noted and that there did not appear to be any 
damage to the tendons.  The examiner also stated that there 
did not appear to be any damage to the bones or joints or 
permanent damage to the nerves.  The veteran reportedly gave 
a history that at the time of the wound, he had had some 
numbness of the left upper extremity.  The examiner noted 
that such numbness had been totally resolved.  The strength 
in the left upper extremity was considered 100 percent, and 
there was no evidence of pain on motion or attempted movement 
against resistance.  The examiner stated that there was 
certainly no evidence of muscle herniation.  The diagnosis 
was remote history of a shrapnel wound of the left upper 
back, total resolution.

During a VA joint examination in April 1993, it was noted 
that the veteran had no swelling or deformity about the left 
shoulder.  The range of left shoulder motion was reportedly 
somewhat limited and was measured as follows:  abduction from 
0 to 150 degrees; forward flexion from 0 to 180 degrees; and 
external rotation of approximately 80 degrees.  Internal 
rotation was considered normal at 90 degrees.  The diagnosis 
was degenerative joint disease of the left shoulder, 
unrelated to the veteran's remote shrapnel wound.

During a VA examination of the veteran's scars in May 2001, 
the examiner did not have the veteran's claims file to 
review.  The history of the injury was reported, and the 
veteran stated that he had not really been having any 
symptoms but that he did have some pain in his left hand.  He 
reported that it went to sleep and that he had difficulty 
carrying anything.  He also reported a kind of constant ache 
in the left paraspinal area over the scapula, more in the 
lateral area.  There was a scar, measuring 2 cm by 1 cm.  
There was no tenderness when the area was touched.  There was 
no adherence, ulceration, or breakdown.  The scar had a 
slightly rough texture, and there was slight depression of 
the scar with minimal tissue loss.  There was minor keloid 
formation, and the skin of the scar was basically the same 
color as the surrounding skin.  There was minor 
disfigurement.  There was no limitation of function due to 
the scar.  Photographs of the scar were taken and associated 
with the report of the examination.  

In December 2001, J.A.W., M.D., reported that he had reviewed 
the veteran's history and had examined him.  He noted that 
the veteran certainly had a defect in the left shoulder 
musculature and significant weakness involving the use of the 
left hand and arm related to a shrapnel injury in 1945.  The 
veteran reportedly had a retained metallic foreign body with 
an entry wound path consistent with traumatic injury to the 
musculature and nerve supply leading to the weakness.  It was 
noted that the veteran had difficulty with abduction of the 
left shoulder above 90 degrees, which was at least partly 
related to the prior injury.  Dr. W. stated that the veteran 
would not regain any of his lost function but that physical 
therapy and other techniques could improve the veteran's 
discomfort.  Dr. W. did not find evidence of spinal cord 
involvement caused by the metallic fragment which was lying 
close to the spinal column.  Dr. W. concluded that the 
veteran had sustained a remote injury in 1945 that had left 
him with weakness in the left infraspinatus muscle, a loss of 
physical strength, and chronic pain in the left shoulder and 
arm.  

B.  Analysis

The veteran seeks a rating in excess of 20 percent for his 
service-connected residuals of a shell fragment wound of the 
left upper back. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the evidence, the Board notes that the veteran 
is right handed, i.e. his right upper extremity is considered 
his major upper extremity.  Distinguishing the major and 
minor upper extremities is relevant to the assignment of the 
proper rating.  38 C.F.R. § 4.69. 

The veteran's service-connected residuals of a shell fragment 
wound of the left upper back are rated in accordance with 
38 C.F.R. § 4.73, DC 5304.  That DC is applicable to Muscle 
Group MG IV, the intrinsic muscles of the shoulder girdle:  
1) the supraspinatus; 2) the infraspinatus and teres minor; 
3) the subscapularis; and 4) coracobrachialis.  Their 
function is stabilization of the shoulder against injury in 
strong movements, holding the head of the humerus in the 
socket; abduction; and outward and inward rotation of the 
arm.  A 20 percent rating is warranted for moderately severe 
or severe impairment of the minor upper extremity and is the 
highest available scheduler evaluation available under DC 
5304.

Potentially applicable in rating the veteran's service-
connected left upper back disability are 38 C.F.R. § 4.71a, 
DC's 5201 and 5202.  38 C.F.R. § 4.20.  Under 38 C.F.R. 
4.71a, DC 5201, a 20 percent rating is warranted when motion 
of the minor arm is limited to shoulder level or to midway 
between the side and shoulder level.  A 30 percent rating is 
warranted when motion is limited to 25 degrees from the side. 

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for malunion of the humerus, minor arm, with 
moderate or marked deformity or for recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level or with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation may also be granted under this code for 
fibrous union of the humerus.  

Parenthetically, it should be noted that the Board has also 
considered the veteran's rating under DC 5200; however, the 
veteran does not demonstrate ankylosis of the scapulohumeral 
articulation.  Accordingly, that DC is not for application.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
original shell fragment wound of the left upper back was 
penetrating in nature and required penicillin therapy during 
approximately 2 months of hospitalization.  At the time, 
there was no evidence of artery or nerve involvement.  During 
the ensuing 47 years, there were no recorded complaints or 
clinical findings of any of the cardinal signs of muscle 
disability as set forth by the VA, i.e., loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.  

More recent records show that the veteran's left upper back 
disability is manifested primarily by complaints of pain; a 
retained foreign body; weakness; a slightly depressed scar 
with a rough texture; minor keloid formation; and minor 
disfigurement.  Although Dr. W. noted that the shrapnel wound 
caused limitation of abduction, the veteran was nevertheless 
able to raise his arm to shoulder level.  Dr. W. also noted 
that the injury affected the nerve supply, however, the SGO 
records clearly show that the original injury caused no 
artery or nerve involvement.  Indeed, Dr. W. did not identify 
the nerves involved and noted, specifically, that the 
veteran's primary residual was weakness.  In this regard, he 
stated that the retained foreign body from the shrapnel wound 
did not affect the spinal cord.  Finally, there is no 
evidence of fibrous union of the shoulder, flare-ups, 
incoordination, easy fatigability, ulceration, muscle 
herniation, muscle atrophy, heat, swelling, or discoloration.  
Such findings are contemplated by the 20 percent rating 
currently in effect under DC 5304.  Accordingly, an increased 
schedular rating is not warranted at this time.

III.  PTSD

A.  The Facts

A report from Affiliates in Psychology shows that in April 
2001, the veteran was pleasant and friendly and well-groomed 
and clean.  His general demeanor was variable and started off 
with hardly a noticeable difficulty, but it was obvious that 
talking about World War II made him extremely anxious.  He 
left the office with barely concealed anxiety and perhaps 
some depression.  It was noted that the veteran's 
difficulties had caused major restrictions in his adherence 
to personal routine and daily habit.  For example, he 
reportedly slept poorly and was always fatigued.  When he did 
sleep, he reportedly had nightmares associated with wounds he 
received in service or with dead bodies he had seen.  It was 
also noted that he talked in his sleep.  He stated that 
certain dates freaked him out, such as the fourth of July or 
Memorial Day.  He reportedly played golf but only by himself 
or with one of two trusted friends.  Although he noted that 
he preferred to be with people, such people were restricted 
to those he had known all his life.  He stated that he 
belonged to several veteran's groups and noted that he 
belonged to a church but did not attend.  He reported that 
being alone made him more aware of his difficulties.  He also 
stated that he preferred to keep things to himself and had 
not sought any psychiatric/psychologic help.  It was noted 
that basically, he led a fairly solitary life, engaging in 
light conversation with a very few long-time friends.  His 
ability to maintain psychological homeostasis was equated 
with his stamina in literally dealing with unresolved trauma.

On examination, the veteran's flow of thought and 
conversation were initially within normal limits, but after a 
while, his speech became very rapid and pressured.  His eye 
contact, which was good initially, waxed and waned until he 
did not make eye contact at all with the examiner.  His 
associations were good, but his stream of mental activity 
tended toward a flow of ideas and circumstantial speech.  
There were, however, no tangential episodes or loose 
associations.  The veteran's articulations and syntax were 
within normal limits and revealed an individual who was 
absorbed in speaking until things deteriorated; and then he 
became quite pressured in his verbal output.  His affect and 
mood were decidedly depressed, and his general mood system 
did not really vary as much as his speech output.  His 
general adjustment difficulties had to do with a depressive 
feature that more or less permeated virtually all of his 
behavior.  Therefore, the examiner found that the basis of 
the veteran's general condition within his affectual response 
and mood becried the trauma he had experienced and not 
resolved.  

On further examination, the examiner noted that the veteran's 
mental content revealed a slight preoccupation with his 
injury.  He did not appear to be a compulsive individual but 
did seem to obsess about his wartime experiences.  The 
examiner stated that the veteran was in no way a risk for 
psychosis, as there were no episodes of hallucinations, 
illusions, or thought broadcasting.  The examiner further 
stated that in his opinion, the veteran had never been 
without a standard of reality awareness.  The veteran's 
general difficulties at the time of the examination were 
reportedly nightmares and flashbacks, and it was noted that 
he had never really separated himself from the reality of 
being out of service.  The fear, anger, terror, and general 
discontent were reportedly symptomatic of realistic acquired 
stress.

During the examination, the veteran's sensorium appeared to 
be operating adequately, and he was oriented in all spheres.  
He was somewhat under responsive but reacted appropriately to 
verbal stimulation.  He did not become confused or 
disoriented until he was asked questions requiring immediate 
recall or concentration.  The veteran had difficulty with 
arithmetic computations and abstract reasoning.  His fund of 
general information was reportedly average or just below 
average, and the examiner thought that his affectual 
difficulties were making it difficult for him to cognate in 
various areas.  He seemed to be a perfectly typical man of 
rural heritage and not unusual or bizarre in any sense.  That 
the veteran had not reported his experiences was, in the 
examiner's experience, fairly typical of veteran's; however, 
he noted that the veteran had been so dogmatic that he had 
trouble relating his story to the examiner.  The examiner 
concluded that otherwise, the veteran's mentation was 
probably within normal limits, but that it was difficult to 
assess based on the veteran's obsession with his World War II 
experiences.  The veteran's insight into his difficulty was 
probably good, and he felt that a lot of his physical 
problems came from his psychological problems.  The examiner 
noted that such a relationship could indeed be true in regard 
a reported heart attack.  The veteran's judgment for every 
day events seemed fair at best.

Following the examination, the relevant diagnostic impression 
were PTSD, chronic and depressive disorder, not otherwise 
specified.  The examiner assigned the veteran a GAF of 58.  
(GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF score indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 240, 242 (1995).  A GAF of 
50 is defined as 'Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

In July 2002, the veteran was reexamined at the offices of 
Affiliates in Psychology.  He had reportedly decompensated 
due to his PTSD and depression, and it was noted that 
previously unseen symptoms, such as an extremely severe 
startle response, were brought to the forefront.  Flashbacks 
with intense fear were reportedly increasing, particularly in 
association with the events of September 11, 2001.  His 
depressive disorder was also taking more form, and it was 
noted that he had symptoms such as insomnia, a variable 
appetite, severe anger, and periods of confusion.  It was 
noted that he continued to have a severe temper but that it 
was not present as frequently as it used to be.  The most 
telling problem with his mental status was that anything 
perceived by the veteran as negative was never resolved and 
added to the trauma he had experienced and reexperienced for 
many years.  Such circumstances led to a poor prognosis.  

Under the circumstances, the examiner concluded that the 
veteran was totally unsuited for gainful employment.  
Although the veteran was reportedly capable of comprehending 
primary oral instruction, he was unable to sustain reasonable 
amounts of time to a task.  He also demonstrated 
concentration difficulties which were severe and unlikely to 
improve in a competitive setting.  It was noted that he had 
problems getting along with others, as well as problems with 
acting out when things didn't go his way.  It was also noted 
that he had difficulty controlling his emotions, even under 
ordinary stress, and that his ability adapt emotionally was 
so poor as to knock him out of the competition.  

Following the July 2002 examination, the relevant diagnoses 
were PTSD, chronic and major depressive disorder, recurrent, 
moderate.  The examiner assigned a GAF of 38.  



B.  Analysis

The veteran also seeks a rating in excess of 70 percent for 
his service-connected PTSD.  

PTSD is rated in accordance with 38 C.F.R. § 4.30, DC 9411.  
A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

Unlike the veteran's residuals of a shell fragment wound of 
the left upper back, service connection for PTSD was not 
initially granted by the RO until the October 2001 rating 
decision.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A review of the record discloses that the veteran's PTSD is 
manifested primarily by flashbacks, poor sleep, nightmares, 
anger, startle response, and pressured speech.  Such symptoms 
are exacerbated on the anniversary of significant events and 
have resulted in an assigned GAF of between 38 and 58.  His 
various manifestations have reportedly resulted in limited 
social interaction and render him unemployable in a 
competitive environment.  In this regard, it should be noted 
that the veteran is receiving a total rating due to 
unemployability caused by his various service-connected 
disabilities.  38 C.F.R. § 4.16 (2002).  

Despite the significant symptoms associated with the 
veteran's PTSD, he remains well-oriented and presents no risk 
for psychosis.  Indeed, he is not unusual or bizarre and 
demonstrates no evidence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; or grossly inappropriate behavior.  Moreover, 
there is no evidence of memory loss; suicidal or homicidal 
ideation; or intermittent inability to perform activities of 
daily living such as the maintenance of minimal personal 
hygiene.  As such, he does not demonstrate symptomatology 
associated with a 100 percent under 38 C.F.R. § 4.130, DC 
9411.  Accordingly, there is no schedular basis for an 
increased rating at this time.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected PTSD have been generally consistent since 
the initial grant of service connection.  Accordingly, there 
is no basis to invoke the principle of staged ratings. 


IV.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the left upper back and/or PTSD.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  Although is reportedly unemployable solely as a 
result of his psychiatric problems, the record shows that 
such problems are associated not only with his PTSD but also 
with depression for which service connection has not been 
established.  Moreover, there is no evidence of any treatment 
for PTSD, let alone frequent hospitalization.  Indeed, the 
manifestations of his shell fragment wound of the left upper 
back and PTSD are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2001). 

V.  Earlier Effective Date

Finally, the veteran seeks an effective date earlier than May 
7, 2001, for service connection for his PTSD.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added).  38 U.S.C.A. § 5110(a)-
(b)(1); 38 C.F.R. § 3.400(b)(2)(1). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.  § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a). 

The veteran contends that service connection for PTSD should 
be retroactive to April 16, 2001, the date of the examination 
which resulted in his diagnosis of PTSD.  His initial claim 
of entitlement to service connection for PTSD was not 
received, however, until May 7, 2001.  There is no evidence 
of any earlier communication which could even be construed as 
an informal clam for service connection for such disorder.  
Even if the initial manifestations of his PTSD occurred 
earlier, the date of the receipt of the claim controls, as it 
occurred later than the date entitlement arose.  Thus, there 
is simply no legal basis for an effective date prior to May 
7, 2001, for service connection for PTSD.  The law is 
dispositive of the issue; and, therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a shell fragment wound of the left 
upper back is denied.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to an effective date earlier than May 7, 2001, 
for service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

